NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

VICTOR H. MARTINEZ-GONZALEZ,                    No.    16-73932

                Petitioner,                     Agency No. A036-164-011

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Victor H. Martinez-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen and review de novo

questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Martinez-Gonzalez’s motion

as untimely, where it was filed approximately three years after his final

administrative order. See 8 C.F.R. § 1003.2(c)(2). Martinez-Gonzalez did not

demonstrate materially changed conditions in Mexico to qualify for the changed

county conditions exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(3)(ii).

      Martinez-Gonzalez has not identified any legal error underlying the BIA’s

denial of sua sponte reopening. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (court can review BIA decisions denying sua sponte reopening only for the

limited purpose of reviewing the reasoning behind the decision for legal or

constitutional error). The changes in law raised in his motion are not material

because the agency conducted a case-specific particularly serious crime analysis

and did not rely on a determination that his conviction is an aggravated felony.

       We lack jurisdiction to review Martinez-Gonzalez’s unexhausted contention

that he is now eligible for cancellation of removal. See Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   16-73932